Case 3:17-cv-01104-VLB Document 82-93 Filed 05/15/19 Page 1 of 3




                  Exhibit 93
              Case 3:17-cv-01104-VLB Document 82-93 Filed 05/15/19 Page 2 of 3



From:        Hungerford, Amy [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
             (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=AMY.HUNGERFORD]
Sent:        Wednesday, April 15, 2015 8:13:19 PM
To:          Gendler, Tamar; Dovidio, John; Mangan, John; Bakemeier, Emily
Subject:     Re: Confidential: In response to your recent letter

I am not sure what you are talking about here, Jack; send out what letter? I thought we could not send letters to referees,
because we have no committee to choose referees, until after the climate survey.


From: <Gendler>, Tamar <!._9._IJQ9.T_,_g~_Q_gJ~. c.@yale.edu>
Date: Wednesday, April 15, 2015 at 8:10 PM
To: "Dovidio, John" <john.dovidio@yale.edu>, Amy Hungerford <amy.hung~_rfg_rg@yale.edu>, "Mangan, John"
<iohn.rnangan@yale.edu>, "Bakemeier, Emily" <ernily.bakerneier@yale.edu>
Subject: RE: Confidential: In response to your recent letter

sure


 From: Dovidio, John
 Sent: Wednesday, April 15 1 2015 9:59 AM
 To: Hungerford 1 Amy; Gendler1 Tamar; Mangan 1 John; Bakemeier1 Emily
 Subject: RE: Confidential: In response to your recent letter

 I lean toward sending out the letter (I can do it) and trying to push the review along. Tamar, your thoughts?

 From: Hungerford, Amy
 Sent: Tuesday, April 14, 2015 12:27 PM
 To: Dovidio 1 John; Gendler1 Tamar; Mangan, John; Bakemeier, Emily
 Subject: Re: Confidential: In response to your recent letter

 I think this is basically good, but after a certain point (like late May or June) I think it will be harder to secure referees
 and therefore might affect the review 1s substance. Do we have any idea when the climate review will be done?
 A.

 From: <Dovidio>, John <iohn.dovidio@yale.edu>
 Date: Tuesday 1 April 141 2015 at 12:18 PM
 To: "Gendler, Tamar" <tannar.ge_n_d_ler@yale.edu>, "Mangan, John" <john.mangan@yale.edu>, "Bakemeier, Emily"
 <emily.bakerneier@.yale.edu>, Amy Hungerford <amy.hung~rfg__r._g_ @yale.edu>
 Subject: RE: Confidential: In response to your recent letter

 And whom would I include in the cc?


 From: Gendler, Tamar
 Sent: Tuesday, April 14, 2015 12: 17 PM
 To: Dovidio, John; Mangan, John; Bakemeier, Emily; Hungerford, Amy
 Subject: RE: Confidential: In response to your recent letter

 Okwme


  From: Dovidio, John
  Sent: Tuesday1 April 14, 2015 12:15 PM
  To: Gendler, Tamar; Mangan, John; Bakemeier, Emily; Hungerford, Amy
  Subject: RE: Confidential: In response to your recent letter




                                                                                                                              BYRNE012910
Case 3:17-cv-01104-VLB Document 82-93 Filed 05/15/19 Page 3 of 3




                           Redacted:
                    Attorney Client Privilege




                                                                   BYRNE012911
